DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 04/08/2021.
Allowable Subject Matter
Claims 1, 3, 5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an image reading device which optically reads an image, comprising: a camera, an aerial imager; and especially wherein the aerial imager is configured to aerially form the first aerial image in a state where an upper side of the first aerial image, the upper side being in a vertical direction relative to a plane perpendicular to a central axis of a lens of the camera, is slanted in a direction of the camera at an angle of about 5, and wherein the aerial imager comprises: an illuminance sensor configured to detect outside illuminance; and a controller configured to control brightness of the first aerial image to be aerially formed at the focal position of the camera according to the outside illuminance detected by the illuminance sensor, wherein the brightness is controlled based on a table containing pre-stored drive voltage information associated with the outside illuminance and in combination with other features as recited in claim 1.  Similar limitation as recited in claim 5 and further limitations of the dependent claims 3 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/Primary Examiner, Art Unit 2887